1                                                                  The Honorable Richard A. Jones
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
8
                                          AT SEATTLE
9
     UNITED STATES OF AMERICA,
10
                                      Plaintiff,      NO. CR20-035RAJ
11
12
                              v.                      ORDER CONTINUING TRIAL
13
14
     NATHAN BRASFIELD,
15
                                      Defendant.
16
17
             Having considered the record and the Government’s March 26, 2020 motion, and the
18
     Coronavirus General Orders that have been entered in the Western District of Washington,
19
     the Court FINDS that trial in this case cannot proceed on the currently scheduled date of
20
     May 11, 2020. For the reasons detailed in the Government’s motion, the ends of justice
21
     served by granting a continuance outweigh the best interests of the public and the defendant
22
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv).
23
             IT IS THEREFORE ORDERED that the Government’s motion to continue the trial
24
     date and other dates (Dkt. #17) is GRANTED.
25
             The trial date of May 11, 2020, is hereby VACATED.
26
             A status hearing is SCHEDULED for June 19, 2020, at 10:30 a.m. At that status
27
     hearing, the Court will set a new trial date.
28

      ORDER CONTINUING TRIAL – 1                                           UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
      United States v. Brasfield, CR20-035RAJ
                                                                         SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
1           IT IS FURTHER ORDERED that the time between the date of the filing of the
2 Government’s motion and the date of the status hearing specified above, is excluded in
3 computing the time within which trial must commence because the ends of justice served by
4 granting this continuance outweigh the best interest of the public and the defendant in a
5 speedy trial. 18 U.S.C. § 3161(h)(7)(A). Failure to grant this continuance would likely make
6 trial impossible and result in a miscarriage of justice, and would deny counsel for the
7 defendant and government counsel the reasonable time necessary for effective preparation,
8 taking into account the exercise of due diligence. Id. § (B)(i), (iv).
9           DATED this 30th day of March, 2020.
10
11                                                   A
12                                                   The Honorable Richard A. Jones
13                                                   United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER CONTINUING TRIAL – 2                                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Brasfield, CR20-035RAJ
                                                                            SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
